rl LEVERSON LUCEY & METZs.c.

Attorneys at Law

106 W. Seeboth St., Suite 204-1 3030 W. Highland Blvd,
Milwaukee, WI 53204 Milwaukee, WI 53208
414-271-8500 - 414-539-4217
May 22, 2019
BY E-FILING

The Honorable G. Michael Halfenger
United States Bankruptcy Court
Eastern District of Wisconsin
517 East Wisconsin Avenue
Milwaukee, WI 53202
Re: In re City Wide Investments, LLC,
Case No. 17-22900-gmh
Dear Judge Halfenger:

I submitted a proposed Order Authorizing Continued Use of Cash Collateral and
Granting Adequate Protection last Tuesday, and on Wednesday I noticed that the Court had
entered such an order. I neglected to open and read the order at the time, however. My
assistant’s husband passed away last Wednesday, and she was out of the office for several

‘ days. Today, in the process of our catching up on matters, she brought it to my attention that
the Court’s order as entered required us to serve the secured creditors with the Court’s order
within two days, which, of course, did not happen.

We are today serving the secured creditors with a Notice of Entry of Order
Authorizing Continued Use of Cash Collateral and Granting Adequate Protection and the’
Order Authorizing Continued Use of Cash Collateral and Granting Adequate Protection. I
apologize for the delay in transmitting the order to the ‘interested parties, and request the
Court’s indulgence under the circumstances.

  

LGL/dk fo

cc: Laura Steele, Esq. (by e-filing)
William F. Bruss, Esq. (by e-filing)
Mark T. Olm, Esq. — (by e-mail)
John Nazario (by e-mail)

Case 17-22900-gmh Doc132 Filed 05/22/19 Pageiofi

 
